Citation Nr: 0319549	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  99-03 871A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to June 
1945.  He died in October 1993.  The appellant is his 
surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from an April 1994 RO decision that 
denied her claim for service connection for the cause of his 
death.  

In a June 2000, the Board determined the appellant's claim 
was well grounded and remanded the case to the RO for 
additional development.  

In the June 2000 decision, the Board noted that the appellant 
had raised the issue of her entitlement to Dependency and 
Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.  So 
the Board referred that issue to the RO for any necessary 
development and action.  But it does not appear the RO has 
addressed that issue.  Therefore, it is again referred to the 
RO for appropriate consideration. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law 
during the pendency of the appellant's appeal.  The VCAA 
essentially enhances VA's obligation to notify her about her 
claim (i.e., what information or evidence is required to 
grant her claim) and to assist her in obtaining evidence to 
support her claim.  

After a preliminary review of the record on appeal, the Board 
finds that the RO has not apprised the appellant of the 
redefined obligations of the VA, as contained in the VCAA.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the appellant 
and obtaining any additional medical or other evidence, as 
deemed appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

Specifically, the RO must ensure that the appellant has been 
notified of what information or evidence was needed from her 
and what the VA has done and will do to assist her in 
substantiating her claim of service connection for the cause 
of the veteran's death.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The RO must also ensure that the appellant has been given the 
requisite time and opportunity to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the appellant and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify her of what information or evidence 
was needed from her and what the VA has 
done and will do to assist her in 
substantiating her claim of service 
connection for the cause of the veteran's 
death.  



2.  Thereafter, the RO must readjudicate 
the claim for service connection for the 
cause of the veteran's death.  If the 
claim remains denied, send the appellant 
and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for further appellate disposition.  The appellant has 
the right to submit additional evidence and argument 
concerning the claim the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




